United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1622
                                   ___________

Helen Marie Lee,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
                   1
Larry G. Massanari, Commissioner,    *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: October 3, 2001
                              Filed: October 4, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

    Helen Marie Lee appeals the District Court’s2 order affirming the
Commissioner’s denial of disability insurance benefits. Having carefully reviewed the

      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
record, see Hunt v. Massanari, 250 F.3d 622, 623-24 (8th Cir. 2001) (standard of
review), we affirm.

      In her January 1995 application, Lee claimed disability since August 1994 from
back problems. After a March 1998 hearing, the administrative law judge (ALJ) found
Lee not disabled, because—although she could not perform her past relevant
work—she could perform jobs identified by a vocational expert to whom a hypothetical
had been posed.

        Contrary to Lee’s assertions on appeal, we conclude the ALJ (1) developed the
record fully and fairly, see 20 C.F.R. § 404.1517 (2001); (2) made residual-functional-
capacity and credibility findings which are supported by substantial evidence in the
record as a whole, see Ply v. Massanari, 251 F.3d 777, 779 (8th Cir. 2001) (per
curiam); Dunahoo v. Apfel, 241 F.3d 1033, 1038 (8th Cir. 2001); (3) considered Lee’s
impairments in combination, see Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994); (4)
properly found Lee’s lumbar disc disease was not of listing-level severity, see 20
C.F.R. pt. 404, subpt. P, app. 1, § 1.05(C) (2001); and (5) met his burden at step five
of the sequential evaluation process, see Hunt, 250 F.3d at 625. We decline to consider
Lee’s remaining arguments. See PlaNet Prods., Inc. v. Shank, 119 F.3d 729, 732 (8th
Cir. 1997); Misner v. Chater, 79 F.3d 745, 746 (8th Cir. 1996); Primary Care Investors,
Seven, Inc. v. PHP Healthcare Corp., 986 F.2d 1208, 1212 (8th Cir. 1993).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-